Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

3.	Currently amended claims 1-2, (10/12/2021), previously presented claims 30, 32, and new claims 36-37, (10/12/2021), are pending and under consideration by the Examiner.
	Claims 3-29, 31, and 33-35 have been canceled.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 9/15/2021, 4/30/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Donald Huddler on 1/26/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 1, 2, 30, and 32 without prejudice.

Claim 36. (Currently amended) A method of treating eosinophilic asthma in a pediatric subject wherein the subject is six to eleven years of age inclusive and weighing less than or equal to 40 kg comprising administering a therapeutically effective amount of an antibody comprising the heavy chain amino acid sequence shown in SEQ ID NO: 1 and the light chain amino acid sequence shown in SEQ ID NO: 2 subcutaneously to the pediatric subject wherein the therapeutically effective amount of the antibody provides an Area Under the Curve [0- infinity] value that is about 454.39 ± 15.8876 µg*day/mL, and wherein the therapeutically effective amount of the antibody is 40 mg.

Claim 37. (Currently amended) A method of decreasing an absolute blood eosinophil count in a pediatric subject wherein the subject is six to eleven years of age inclusive and 

7.	Claims 36-37 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of treating eosinophilic asthma in a pediatric subject wherein the subject is six to eleven years of age inclusive and weighing less than or equal to 40 kg comprising administering a therapeutically effective amount of an antibody comprising the heavy chain amino acid sequence shown in SEQ ID NO: 1 and the light chain amino acid sequence shown in SEQ ID NO: 2 subcutaneously to the pediatric subject wherein the therapeutically effective amount of the antibody provides an Area Under the Curve [0- infinity] value that is about 454.39 ± 15.8876 µg*day/mL, and wherein the therapeutically effective amount of the antibody is 40 mg. The method as recited in the claims is free of the prior art by virtue of the pediatric dose, age, weight, and Area Under the Curve claimed. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating pediatric eosinophilic asthma.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646